Citation Nr: 0519271	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  02-13 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for the service-connected post-traumatic stress disorder 
(PTSD).  




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active service from March 1968 to March 1970.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
RO that granted service connection and assigned a 30 percent 
evaluation for PTSD.  

The case was remanded by the Board to the RO in October 2002 
to afford the veteran an opportunity to appear for a personal 
hearing.  

The veteran thereafter testified at a videoconference hearing 
with the undersigned Veterans Law Judge in February 2003.  

In July 2003, the Board again remanded the case for further 
action by the RO.  

By a July 2004 rating decision, the RO increased the 
evaluation to 50 percent effective on January 17, 2001.  A 
decision awarding a higher rating, but less that the maximum 
available benefit does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the claim for 
increase continues before the Board.  

The Board also notes that the veteran has submitted 
additional statements and evidence that was received in June 
2005.  The material is referred to the RO for appropriate 
action.  



FINDING OF FACT

The service-connected PTSD is shown to be manifested by a 
disability picture that more nearly approximates that of 
occupational and social impairment with deficiencies in most 
areas and inability to establish and maintain effective 
relationships.  



CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 70 
percent, but not higher, for the service-connected PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.130 including Diagnostic Code 9411 
(2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
this issue.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at a hearing before the 
undersigned.  

Further, by an August 2001 letter, the July 2002 Statement of 
the Case, an April 2004 letter, and the July 2004 and October 
2004 Supplemental Statements of the Case, he and his 
representative have been notified of the evidence needed to 
establish the benefit sought, and he has been advised via the 
totality of these documents regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background

On a December 2001 VA psychiatric examination, the veteran 
stated that he had worked for various coal companies for 30 
years and was still employed.  He indicated that he had never 
been married and had no children.  

He described symptoms such as sleeplessness, recurrent bad 
dreams, war-related nightmares, an exaggerated startle 
response, intrusive thoughts, anxiety, panic attacks with 
heart palpitations and hyperventilation, irritability, 
difficulty in maintaining relationships, and isolation.  

He denied having suicidal or homicidal ideation, drug and 
alcohol problems, legal problems, out-of-the ordinary 
feelings, hallucinations or delusions.  

The examiner observed that the veteran was casually dressed, 
pleasant, and cooperative with appropriate flow of 
conversational content.  He was oriented to person, place and 
time, and there was no evidence of hallucinations or 
delusions.  

His attention and concentration appeared normal, and he could 
do routine mental calculations.  His recent memory and recall 
were slightly impaired.  Judgment, however, was intact, and 
there was no indication of looseness of association, flight 
of ideation or pressured speech.  

His fund of knowledge was appropriate for his age, 
educational level and background.  He exhibited no obsessive 
thoughts or compulsive actions.  The examiner determined that 
the veteran was competent for VA purposes and diagnosed PTSD 
with a global assessment of function (GAF) score of 60 to 65.  

By January 2002 rating decision, the RO granted service 
connection for PTSD, to which it assigned a 30 percent 
evaluation effective January 17, 2001, the date of claim.  

A February 2002 VA progress note indicated that the veteran 
stopped taking his prescribed psychotropic medication because 
he did not realize that he had no refills left.  He also 
stated that he saw no difference in his PTSD symptomatology 
with medication.  

He claimed having difficulty sleeping and indicated that he 
exhibited obsessive-compulsive behaviors such as checking 
locks several times before leaving home and excessive hand 
washing.  He complained that his job at the coal mine caused 
long absences from home, and this schedule caused stress.  

The examiner observed that the veteran was somewhat 
disheveled and appeared anxious and reserved.  His affect was 
restricted.  

The diagnosis was that of PTSD, and the examiner prescribed 
psychotropic medication to include sleeping aids and an 
antidepressant that would assist with obsessive-compulsive 
disorder symptoms.  

In May 2002, the veteran stated that the new medication was 
"not working" and that he still had obsessive-compulsive 
behaviors.  He complained of trouble with PTSD symptomatology 
and difficulty sleeping.  The examiner diagnosed PTSD and 
changed the veteran's medication again.  

In his August 2002 VA Form 9, the veteran asserted that a 30 
percent evaluation was insufficient because the February 2002 
psychiatric records revealed that he "suffered from 
obsessional rituals."  The veteran opined that this 
symptomatology was consistent with a 70 percent disability 
evaluation.  

In February 2003, the veteran testified at a hearing.  He 
indicated that he had no close friends and that he liked to 
work on his own; he became nervous in crowds.  He testified 
that he had trouble with short-term memory such as recalling 
whether he had locked the door; he habitually checked the 
locks several timed and washed his hands frequently.  He 
stated that he awakened in the middle of the night, often in 
a sweat.  

According to him, he slept no more than four hours a night.  
He had motivational trouble due to intrusive thoughts.  He 
stated that he enjoyed hunting before Vietnam but did not 
enjoy the woods any longer.  

As well, he testified that he was not very active after work 
hours and occupied himself with television and visits to his 
mother.  He had no hobbies or interests.  He complained of 
anger management problems as well as outbursts.  

A March 2003 VA progress note reflected diagnoses of PTSD and 
obsessive-compulsive disorder.  

A September 2003 VA progress note indicated that the veteran 
was working for a VA medical facility.  The note also 
reflected that the veteran avoided social contact and 
suffered from irritability.  Objectively, the veteran seemed 
alert, calm, attentive, and not easily distracted.  

A February 2004 psychiatric notation indicated that the 
veteran appeared sullen.  He had some breakthrough crying 
during group therapy.

An April 2004 letter from the veteran's supervisor at VA 
reflected that the veteran was employed as a maintenance 
worker and had been supervised since July 2003.  The 
supervisor stated that the veteran appeared anxious and full 
of "nervous energy," which required him to stay busy.  

Apparently, between duties the veteran occupied the time by 
sweeping.  According to the supervisor, the veteran was 
easily startled.  Apparently, the veteran kept to himself 
during work hours and was very quiet.  

On April 2004 VA psychiatric examination, the veteran 
complained of constant thoughts of Vietnam, panic attacks, 
heart palpitations, hyperventilation, and "smothering 
feelings."  

He had bad dreams several timed a week along with nightmares 
and survivor's guilt.  He did not like to be in the company 
of people and stated that he startled easily.  He also 
claimed that he was irritable and easily upset.  He 
complained of depression and feelings of helplessness.  

The examiner indicated that the veteran appeared tense, edgy, 
and depressed.  He was oriented in all spheres, and there was 
no evidence of delusions or hallucinations.  Memory and 
recall were intact, as was judgment.  

There was no evidence of looseness of association, flight of 
ideation, or pressured speech.  His fund of knowledge was 
adequate.  There was no evidence of compulsive thought or 
actions.  There was no suicidal or homicidal ideation.  His 
attention and concentration were impaired.  The examiner 
diagnosed PTSD and assigned a GAF score of 50.  

In April 2004, the veteran's elder sister wrote that the 
veteran was different upon returning from the war.  She 
stated that the veteran had no close personal friends and was 
never married or engaged.  

According to her, the veteran dated various women but only 
two were made part of family reunions and holiday gatherings.  
She advised that the veteran had one child and one 
grandchild.  He had a shot temper, was always in a hurry, and 
was anxious.  

She observed that the veteran was fidgety and could not make 
decisions, large or small, without ruminating for several 
months.  She indicated that despite the veteran's problems, 
the veteran had never quit or been terminated from a job.

In May 2004, another of the veteran's sisters wrote to say 
that when the veteran returned from Vietnam, it seemed that 
the "life was sucked out of him."  According to her, he was 
nervous, irritable, and quick to anger.  

In August 2004, the veteran wrote to say that he was entitled 
to a 70 percent disability evaluation for PTSD because, in 
the April 2004 examination report, the examiner wrote, "the 
patient's psychiatric problems appear to have interfered with 
him socially as well as industrially."  

He also pointed to the April 2004 letter from his supervisor, 
which, according to the veteran, indicated that the veteran 
had trouble adapting to stressful circumstances.  

This too, according to him, was indicative of a 70 percent 
disability evaluation.  He stated that he was 56 years old 
and had never been able to maintain a romantic relationship 
due to his PTSD.  He stated that he could not permit himself 
to get close to another human being.  


Law and Regulations 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  38 C.F.R. 
§ 4.130.  

The criteria for rating PTSD are as follows: 100 percent for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  

70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

50 percent for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30 percent for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p. 32].  

GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  

A score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  

A score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.  See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the American 
Psychiatric Association:  DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating 
purposes].  


Discussion

The veteran asserts that his service-connected PTSD warrants 
a 70 percent evaluation.  

The evidence is unequivocal in demonstrating that the veteran 
is able to work.  There have been no reported periods of 
unemployment in at least three decades.  His judgment is 
intact, his thought processes does not seem impaired, his 
speech has never been described as illogical, obscure, or 
irrelevant.  He has no delusions or hallucinations, does not 
abuse drugs or alcohol, and does not have trouble with the 
law.  

The evidence does not reflect suicidal or homicidal ideation.  
He appears to function independently and does not seem to 
lack impulse control.  He does not suffer from spatial 
disorientation.  Such severe symptomatology is part and 
parcel of a 70 percent evaluation.  Id.  

The veteran is of the opinion that his obsessional rituals 
and relative social isolation manifested entitlement to a 70 
percent evaluation.  Indeed, the veteran also suffers from 
other unpleasant symptoms.  He is anxious, irritable and 
quick to startle.  

The Board recognizes that the veteran has some obsessional 
rituals, but they have not necessarily been linked to his 
PTSD.  Nevertheless, he does not exhibit obsessional rituals 
that interfere with daily activities.  In deed, while the has 
demonstrated some obsessional rituals, the evidence of record 
does not serve to establish that he precluded from working 
due to solely t o service-connected disability.  

Also, the veteran clearly has trouble in the interpersonal 
sphere.  Whether or not this is due to PTSD is not certain.  
Nonetheless, the Board does not find that his lack of friends 
and close relationships hindered employment or the ability to 
function in general.  He does appear nervous and anxious at 
work, but is apparently able to perform his duties 
satisfactorily.  His long employment history, in fact, does 
not reflect dismissals or other disciplinary action.  

Moreover, the veteran has been assessed as capable of 
handling his own funds and finances.  This too reflects a 
high degree of independence, reliability, sound judgment, and 
a general ability to function.  

A 70 percent disability evaluation is usually reserved for 
very severe disability and a near inability to function 
individually or in society.  The veteran works, is law 
abiding, is able to care for himself, etc...

However, the Board notes that the lowest GAF score assigned 
to the veteran was 50 representing serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter, supra.  The Board finds that 
the current service-connected disability is shown to more 
nearly approximate the criteria for the assignment of a 70 
percent evaluation.  Id.  38 C.F.R. § 4.7.  

The Board observes that there is no need to discuss whether 
the service-connected PTSD warrants a 100 percent evaluation.  

The Board first notes that the discussion herein involved the 
propriety of a 70 percent evaluation over the assigned 50 
percent evaluation, and the veteran's PTSD symptoms appear to 
hover between the two ratings.  Clearly, total social and 
industrial inadaptability in this regard cannot be found to 
have been demonstrated by the competent evidence of record.  

It follows that a 100 percent evaluation for PTSD is not for 
application given the evidence of record.  In any event, in 
his VA Form 9, the veteran indicated that he desired a 70 
percent evaluation.  This has been granted, and the Board 
need not continue its analysis.  

Finally, the Board notes that the veteran's symptomatology 
does appear to have fluctuated materially during the 
appellate period, and a staged disability rating, therefore, 
is warranted.  See Fenderson, supra.  

This matter, accordingly, is referred to the RO as part of 
its implementation of the Board action granting an increased 
rating of 70 percent in this case.  



ORDER

An evaluation of 70 percent for PTSD is granted, subject to 
the regulations governing the disbursement of VA monetary 
benefits.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


